Baldwin, J.
delivered the opinion of the Court.
The Court is of opinion, that the Circuit court erred in dissolving the injunction in the proceedings mentioned, inasmuch as the appellee by declining to answer the appellant’s bill, must be regarded, on the motion to dissolve, as admitting the same to be true ; and it appearing from the statements in the bill, that the judgment enjoined had been discharged by the proceedings in bankruptcy therein alleged, it was competent for a Court of equity to relieve the appellant against the suing out or levy of any process of execution upon said judgment.
Decree reversed with costs, injunction reinstated, and the cause remanded for further proceedings.